Citation Nr: 1039497	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from February 1984 to August 
1990.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO), which denied a rating in excess of 10 percent for each knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination of the Veteran's service-connected 
bilateral knee disability was in June 2006, over four years ago; 
and there is recently submitted VA clinical evidence that 
indicates a possible increase in severity, as he noted 
exacerbation of right knee pain in June 2008 and periodic 
excruciating pain in the left knee that prevented him from 
bending the knee in July 2008.  

Consequently, the Board agrees with the September 2010 contention 
on behalf of the Veteran that a current evaluation of his 
service-connected knee disabilities is warranted prior to final 
Board adjudication of the issues on appeal.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the current severity of a disability.  See also 
38 C.F.R. § 3.159 (2009).  


Consequently, the case is REMANDED for the following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for a knee disability that is not 
evidenced by the current record.  The Veteran 
will be provided with the necessary 
authorizations for the release of any private 
treatment records not currently on file.  The 
RO/AMC will then obtain these records and 
associate them with the claims folder.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  Upon the passage of a reasonable amount 
of time or upon the Veteran's response, the 
Veteran will be afforded an examination to 
determine the current severity of his 
service-connected bilateral knee disability.  
The following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available to 
the examiner for review in 
conjunction with the examination, and 
the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion on 
the current symptomatology and 
severity of the Veteran's service-
connected right and left knee 
disabilities, to include range of 
motion findings, evidence of 
instability or locking, and evidence 
of flare-ups, as well as addressing 
whether there is any weakness, 
incoordination, or lack of endurance 
on repetitive motion.

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to make a 
determination without resorting to 
mere speculation, the examiner should 
so state.  

d. If the examiner responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the RO/AMC will attempt 
to clarify whether there is evidence 
that must be obtained in order to 
render the opinion non-speculative 
and to obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  The RO/AMC will provide the Veteran 
timely notice of the day, time, and location 
of the scheduled examination and notify him 
that it is his responsibility to report for 
the above examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, a copy of 
the notification letter sent to the Veteran, 
or a computer printout with the relevant 
information, showing that notice scheduling 
the examination was sent to the last known 
address will be added to the record.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

5.  After the above have been completed, the 
RO/AMC will re-adjudicate the Veteran's 
claims for a rating in excess of 10 percent 
for service-connected right knee disability 
and for a rating in excess of 10 percent for 
service-connected left knee disability based 
on all of the evidence of record.  If either 
of the benefits sought on appeal remains 
denied, the Veteran and his representative 
will be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


